Citation Nr: 1732678	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  04-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than February 26, 2002, for the grant of service connection for localized peroneal nerve palsy with right foot drop (right foot drop) as secondary to service-connected low back disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to January 1980.  

This matter comes to the Board of Veterans' Appeals Board on appeal from a March 2013 rating decision of the RO in Manchester, New Hampshire.


FINDINGS OF FACT

1.  On January 28, 2001, VA received a claim of entitlement to service connection for right foot drop.

2.  There is no evidence of any informal or formal claims for right foot drop prior to January 28, 2001.


CONCLUSION OF LAW

The criteria for an effective date of January 28, 2001, for the grant of service connection for right foot drop as secondary to a service-connected low back disorder have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the award of service connection for right foot drop as secondary to a service-connected low back disorder.



The Veteran originally filed a claim for a low back disorder (claimed as back surgery L4-L5), and unbalanced gait in July 1999.  Service connection was granted for the low back disorder but denied for unbalanced gait in November 1999.

The Veteran filed a claim specifically for right foot drop in January 28, 2001, characterizing the condition as potentially being related to his back disability.  However, he also stated his private physicians were unsure about the etiology.  The RO denied the claim in August 2001, and included the following rationale in the decision:

The evidence of record shows the peroneal nerve palsy with right foot drop began in the summer of 2000.  The veteran was discharged from active military service in 1980.  No relationship of this condition to military service is shown.  Private medical records show that in the summer of 2000 the veteran noticed the sudden onset of infection and redness in his right lower extremity.  Within a few hours of the infection the veteran noted persistent foot drop.  After considerable work up, to include an MRI and EMG, it was determined the veteran had a deep peroneal nerve entrapment syndrome.  When seen for this condition in September of 1999 the veteran noted he had no back complaints nor radicular features.  After a review of the records and examination of the veteran, the examiner concluded that there is no relationship between the right peroneal palsy and the service connected low back condition.  The evidence of record does not show that the veteran's peroneal nerve palsy with foot drop was caused by or is related in any way to the service connected lumbar spine condition.  Therefore, service connection for this condition is not warranted.

A March 2013 Board decision ultimately granted service connection for right foot drop as secondary to a service-connected low back disorder.  That same month, the RO awarded the Veteran a 40 percent rating with an effective date of February 26, 2002.

The Veteran appealed the effective date, contending that he is actually entitled to an effective date of July 26, 1999.  He asserts that this earlier effective date is warranted because the claim of unbalanced gait should have actually been construed by VA as a claim for his foot condition.  In support of this contention, the Veteran cites Norris v. West, 12 Vet. App. 413, 417 (1999), and  EF v. Derwinski, 1 Vet. App. 324, 326 (1991), asserting that, "once a claim is received, the VA must review the claim, supporting documents, and oral testimony in a liberal manner to identify and adjudicate all reasonably raised claims."  

In the alternative, the Veteran claims that an earlier effective date of January 28, 2001, is warranted; the date he originally filed for service connection for his right foot drop.  In support of this date, he cites to 38 C.F.R. § 3.400 (2016), stating, "the appropriate effective date is the date the claim is received or the date entitlement arose, whichever is later." 

In a December 2015 Statement of the Case (SOC), the RO denied an earlier effective date and explained the reasoning for the decision:

[T]he effective date assigned is that of the reopened claim received February 26, 2002 as said claim was accompanied by the first evidence showing a causal relationship between the service-connected spinal condition and right foot drop. Prior to this date, the previous claims were denied based on VA examinations and accompanying VA examiner opinions which found no evidence to support a nexus between the two conditions.  As such, the effective date assigned was and is based on the date entitlement arose which, while true it was received within one year of the decision dated August 8, 2001, it is the first date of receipt of the evidence showing the causal relationship noted above. 

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a). 

The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application thereof is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1). This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400(b)(2).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing.  See 38  C.F.R. § 3.155 (2015); 79 F.R. 57660-01.  In so doing, VA deleted 38 C.F.R. § 3.157, which allowed for reports of examination or hospitalization to be treated as claims in certain circumstances, and completely rewrote 38 C.F.R. § 3.155, removing the provisions which allowed for the filing of "informal claims."  However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Even with respect to informal claims, such informal claim must identify the benefit sought.  38  C.F.R. § 3.155  (for claims received prior to March 24, 2015).  

As this appeal arises from an original claim for compensation (secondary service connection), to determine the appropriate effective date, the Board must determine the latter of (1) the date of claim, or (2) the date entitlement arose.

As discussed above, the Veteran first argues that the true date of his claim was July 26, 1999, the date he filed a claim of service connection for abnormal gait.  To assist in adjudicating his lower back and abnormal gait claims, a VA examination was provided in October 1999.  The accompanying medical report notes that the Veteran complained of  "a vague numbness in the anterior aspect of the left lower extremity," that the Veteran's gait is "abnormal," and that "he lists slightly to the left with each step." (emphasis added).  There is no abnormality mentioned at all regarding the Veteran's right lower extremity, which is the extremity he is now service-connected for on a secondary basis.  Even assuming that a right lower extremity condition was reasonably raised at the time of the claim, the evidence exclusively relates to his left lower extremity.  Finally, private medical records reveal that the Veteran's right foot drop first materialized in August 2000.  A September 2000 record notes the following: "Possibly compartment-like syndrome may have caused peroneal nerve damages causing his foot drop.  If this is the case, he may get function back within several months. The patient is aware that there is a possibility of permanent nerve damage."  As these were private medical records not in actual or constructive custody of VA (or the federal government), such records cannot be considered an informal claim on record prior to the January 28, 2001, date of claim.  

Addressing his alternative argument, the Veteran also claims that an effective date of January 28, 2001, is appropriate because it is the date in which he first claimed entitlement to secondary service-connection for right foot drop.  Although the Veteran did indeed claim entitlement on this date, at that time, there was no evidence of record besides the Veteran's lay statements associating right foot drop with the service-connected disability.  Accordingly, the RO denied secondary service connection for right foot drop in an August 8, 2001, decision.

The first competent medical evidence of record showing a causal relationship between the service-connected low back condition and right foot drop was received by VA on February 26, 2002.  This evidence consisted of the aforementioned evidence, including the opinion from a private physician who wrote a letter in support of his claim.  The pertinent part of the private opinion described that "[t]here could be a possibility that [right foot drop] was back related... At this point I cannot say definitively that the foot drop is purely due to the peroneal nerve palsy... Perhaps it is related to L5 radiculopathy."  While this is the first competent medical evidence received by VA showing a relationship with his service-connected disability, other evidence of record indicates that his foot drop manifested itself in mid to late 2000, prior to when the Veteran first filed his claim in January 28, 2001.  Ultimately, the RO chose the effective date as the date of receipt of the new evidence, as opposed to the date the Veteran filed his claim.  

Although February 26, 2002, was indeed the first date VA received medical evidence indicating a potential relationship to the Veteran's service-connected low back disorder, it was during the pendency of the appeal period from the August 8, 2001, rating decision.  Where new and material evidence is received prior to the expiration of the appeal period as it is here, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. §§ 3.156(b).  

Under this situation, the effective date regulatory provision to apply is 38 C.F.R. §3.400(q)(1), which states: "New and material evidence (§ 3.156) other than service department record - 1) Received within one year prior to appellate decision. The effective date will be as though the former decision had not been rendered."  As the evidence submitted here was during the pendency of the appeal period (one year), the August 2001 rating decision never became final.  Under this situation, the evidence submitted in February 2002 showing the disability existed back to 2000 is considered to have been submitted contemporaneously with the January 2001 claim.  Therefore, the Veteran is entitled to an effective date corresponding to the date claim, January 28, 2001.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Letters were sent to the Veteran that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A VA examination was conducted.  While the Veteran initially challenged the veracity of the associated medical opinion, the Board fully granted the benefits sought; thus rendering the issue moot.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)


ORDER

An earlier effective date of January 28, 2001, for service-connected right foot drop is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


